Reargument ordered and leave given to each party to move the Surrogate’s Court to open its decree and order of confirmation, and to grant leave to file exceptions to the referee’s report nunc pro tunc. This order is made upon the condition that the appellant, within twenty days, pay to the respondent’s attorney forty dollars argument fee of the appeal to this court, and the respondent’s disbursements incurred in the entry of judgment of affirmance, and if such payment be not made the motion is denied.